DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 20 January 2022 with respect to the rejections presented in the Final Office Action dated 23 November 2021 have been fully considered but they are not convincing.
Applicant provides arguments regarding the amendments to claim 1 (and 11) on pages 6-7 of the remarks.
These arguments are not currently convincing due to the claim amendments not being entered at this time.

Applicant provides arguments regarding the limitation “after forming, machining at least one of the web, first flange, or the second flange to reduce a thickness of the at least one of the web, first flange, or the second flange”, based on SANDERS presenting the component being machined as a “preform”.
Examiner respectfully asserts that the term “preform” is used throughout SANDERS to refer to the workpiece both before forming, and after forming. SANDERS uses the term “preform” and item numeral 40 to indicate the 
Examiner also respectfully asserts that the “preform” of SANDERS is subject to machining after forming. When discussing the production process in ¶0034, SANDERS discloses that the superplastic forming method (SPF) consists of forming in a die, then taking the workpiece out and trimming.  In ¶0042 SANDERS discloses that the workpiece is still referred to a preform after the flange and web are formed in the skin member (42). In ¶0043 SANDERS discusses machining the preform.  
On page 8 of the response, Applicant also asserts that Sanders does not teach “wherein machining the at least one of the web, the first flange, or the second flange 
Examiner respectfully asserts that the coordinate system for the “frame” or “frame sheet” process has not been established, such that the “length” is not a specific direction on the workpiece.  Figures 7-9 of Sanders appear to disclose that a portion of the flange (42) is machined all the way around the circular opening of the workpiece (interpreted as the entire length) in that in Figure 7, Item 42 has a long flange portion, while it is missing in Figure 9.  This causes the teaching of trimming in ¶0043 to be interpreted as the edge being trimmed all the way around the workpiece, which is interpreted as a length of the flanged portion.  The trimming is also stated as being done to the web portion in ¶0043.  
Applicant provides remarks on page 8 of the remarks regarding claims 11 and 16 that are the same as remarks for claims 1 and 6.  The above rebuttal for claims 1 and 6 is applicable to these arguments as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        9 February 2022